Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Corrected Notice of Allowance
	This Corrected Notice of Allowance is merely to change form PTO-37 to indicate that claim 22 is also allowed, consistent with the Examiner’s Amendment below. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ann Skerry on 16 Dec 2021.
The application has been amended as follows:
Claim 16 (cancelled)
Claim 17 (cancelled)
Claim 20 (cancelled)
Claim 22 (New) The method of claim 19, wherein: the polymer in the binder comprises at least one of a polyoxymethylene homopolymer and a polyoxymethylene copolymer.

Allowable Subject Matter
Claims 1-15 and 19, 21, and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach the limitations of the independent claims including electrostatically printing a toner material on a respective flexible polymer sheet, fusing the toner image to the respective polymer sheet, while applying pressure to the stack of printed sheets, depolymerizing the stack of printed sheets together to remove polymer of the polymer sheets from the stack, and then sintering the depolymerized stack to form the shaped object. 

Zimmer fails to teach the printing of material “on” a flexible polymer sheet. The Examiner has previously interpreted this broadly as not being directly on the flexible polymer sheet. The Applicant has argued that this interpretation is not supported by the claim language (appeal brief filed 29 Nov 2021, page 14-15). 
Zimmer teaches that the layer support (5) may be in a plurality of individual sheets that may be stacked in a printed state ([0025]), however Zimmer does not explicitly teach the depolymerization of the layer support 5. 
Zimmer teaches that additional layers may be made from thermoplastic, such as the sublayer 7 or 7’ in Fig. 2, but Zimmer does not explicitly teach that that sublayer is flexible. 
Zimmer teaches that one of the layers may be made from a support material, such as wax, that may be melted out of the workpiece ([0037]), but Zimmer does not explicitly teach that the wax is depolymerized, which appears to be a burning of the material, not merely a melting of the material. 

Finally, Zimmer teaches a single step of sintering the workpiece ([0044]), not a separate step of depolymerizing the stack of printed sheets and then a step of sintering the workpiece.
Secondary reference Shultheis teaches that ceramic particles in a binder may be printed on a rigid or flexible substrate ([0002]), but Shultheis fails to teach printing ceramic particles in a binder on a flexible polymer sheet.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SPIEL whose telephone number is (571)270-1619.  The examiner can normally be reached on M-F; 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL SPIEL/Examiner, Art Unit 1748                                                                                                                                                                                                        
	/MATTHEW J DANIELS/            Primary Examiner, Art Unit 1742